Exhibit 10.6

Hancock Holding Company

One Hancock Plaza

Post Office Box 4019

Gulfport, Mississippi 39502

228-868-4000

 

  Re: Award of Restricted Common Stock

We are pleased to inform you of your grant of Restricted Common Stock of Hancock
Holding Company (the “Restricted Shares”). The specifics of the grant, including
the grant date, number of shares, vesting schedule (the “Vesting Period”) and
other terms and conditions, as applicable, that are set forth in this online
notification of your grant constitute a part of this Agreement and are
incorporated herein by this reference. Upon your acceptance of this grant, you
will become entitled to receive dividends on the Restricted Shares from and
after the grant date and to immediately vote the Restricted Shares. This Award
Agreement sets out other provisions applicable to the grant of your Restricted
Shares.

The information in this Award Agreement is highly confidential. If you have any
questions regarding your award or this Award Agreement, such questions should be
directed only to your immediate supervisor or to the Director of Corporate Human
Resources, Manager of Compensation and Benefits, Executive Compensation Analyst,
Manager of Corporate Trust Operations, or their subsequent replacements. Neither
this award nor any of the provisions of this Award Agreement should be disclosed
to or discussed with any other persons, specifically including other personnel
of Hancock Holding Company or its subsidiaries. This confidentiality provision
is not intended to preclude you from discussing this award or the contents of
this Agreement with your spouse or other members of your immediate family or
with your tax advisors. Neither will any disclosure of the award required to
comply with federal or state security or other laws be deemed a violation of
this provision.

The Board of Directors made this grant of Restricted Shares under the Hancock
Holding Company 2005 Long-Term Incentive Plan (the “Plan”). The Plan is
administered by a committee appointed by the Board of Directors (the
“Committee”) which has authority to make certain decisions as to the terms of
and to interpret the provisions of the Restricted Shares awarded to you under
the Plan.



--------------------------------------------------------------------------------

Before accepting this grant, you should review the Plan and Prospectus. A link
has been provided in this online notification from which you may access copies
of these documents. You should pay particular attention to the Plan since it
sets forth other provisions which cover your award of Restricted Shares. Also,
you should note that the acceptance of your award of Restricted Shares means
that you have agreed to take any reasonable action required to meet the
requirements imposed by Federal and State securities and other laws, rules or
regulations and by any regulatory agencies having jurisdiction and you have
agreed to allow the Company to withhold from any payments made to you, or to
collect as a condition of payment, any taxes required by law to be withheld
because of this award. The Prospectus contains an explanation of certain Federal
Income Tax consequences and is current as of the date of the Prospectus.
However, since tax laws often change, you should consult your tax advisor for
current information at any given time.

The Restricted Shares will vest in accordance with the vesting schedule provided
you remain employed with the Company or its subsidiaries during the entire
Vesting Period and keep a comparable position of responsibility and authority
during the Vesting Period. Until they become vested, the Restricted Shares are
to be held in escrow for you with Hancock Bank. Once your Restricted Shares
become vested and you remit the amount of any taxes required to be withheld by
the Company or instruct that a portion of the stock be withheld to cover such
taxes, your stock will be released from escrow and from all restrictions on your
ownership imposed hereunder.

Upon release from escrow, the Restricted Shares will be sent to you in a
certificate representing such shares or will be issued in your name in a DRS
book entry. However, you may request, in writing to the Committee, that all
Restricted Shares be issued in a certificate and forwarded to you in lieu of a
DRS book entry.

During the Vesting Period, you may not encumber or sell the Restricted Shares
and you may not transfer the Restricted Shares except by will, the laws of
descent and distribution, a beneficiary designation filed with the Company or
pursuant to a domestic relations order. However, you may transfer your right to
the Restricted Shares to a member of your immediate family or to a trust or
similar vehicle for the benefit or your immediate family members subject to the
same terms and conditions applicable to you. You must notify the Company of any
transfer of your Restricted Shares. If you terminate employment or transfer to a
position not having comparable responsibility or authority, whether voluntarily
or involuntarily, at any time prior to the Restricted Shares becoming vested,
your Restricted Shares will be forfeited and the Restricted Shares will become
the sole property of the Company.

The vesting schedule applicable to your Restricted Shares shall be accelerated
and your Restricted Shares will immediately become one hundred percent
(100%) vested in the event of your death or your permanent disability
(disability to be determined by the Committee) provided the following conditions
are met at the time of your death or disability:

 

  1. You are an active employee of the Company or one of its subsidiaries;

 

  2. You are in good standing with the Company (i.e., meeting expectations
performance rating as established by the Company); and

 

  3. You have at least ten years of service with the Company or its
subsidiaries. For this purpose, years of service with any entity (the “Acquired
Entity”) acquired by the Company or its subsidiaries in a merger, stock exchange
or similar transaction shall be counted as years of service with the Company,
provided you were employed by the Acquired Entity on the effective date of the
merger with or other acquisition by the Company and/or its subsidiary. The
number of years of service with the Acquired Entity to be taken into account for
this purpose shall be the maximum years credited for seniority time in
accordance with the policies and procedures of the Acquired Entity prior to such
merger or acquisition.

In addition, in the event of a CHANGE IN CONTROL, as defined in the Plan and
Prospectus, all restrictions on ownership are lifted and the Restricted Shares
will become one hundred percent (100%) vested. In such event, you will have the
option of either receiving shares of Common Stock of the Company or the cash
equivalent.

This Award Agreement is required by the Plan. Your electronic acceptance of this
grant of Restricted Shares indicates your acceptance of this Award Agreement and
the terms and provisions of this grant.

Please remember the strict confidentiality requirements of this Agreement.

Again, we congratulate you on your award. Thank you for your service to Hancock
Holding Company.